Henderson, J.,
From an examination of the testimony, it is clear that when the testatrix designated “the Home for the Blind” as her beneficiary, she intended the Pennsylvania Working Home for Blind Men, the institution she knew by passing it on Lancaster Avenue, and she further described it as the place where brooms are made. There being called to her attention another institution for the blind, at Overbrook, she refused to change her designation, but added that when she came back she would go to see it.
Her counsel said to her, “ ‘You ought not to leave this thing in this condition; I don’t want you to sign this will.’ She said, T must sign it; I am satisfied with it as it is.’ Under those circumstances, I said, ‘What are you going to do about it? You will have to do something in the ¿future.’ She said, ‘I will go out, take a look, and I will change that particular provision; I have got to sign this paper now, because I have to catch a train in a short time.’ ”
Clearly she held to the home where brooms are made, reserving her right to examine the Overbrook institution and make a change, and this she never did.
*174When her counsel undertook to tell her what the court might do in construing her will, that the fund might be given to either institution or divided between them, she stuck to her designation — “the Home for the Blind”— which to her meant the place where brooms are made.
The exceptions are dismissed and the adjudication is confirmed absolutely.